Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered January 21, 1997, which, in an action for dissolution of a partnership, awarded plaintiff Rudy Rezzadeh a total of $13,476.93, and awarded plaintiff Parvis Joodi a total of $8,218.03, unanimously affirmed, with costs. Appeal from a prior order of the same court and Justice, entered on or about November 7, 1996, confirming a report of the Special Referee dated September 25, 1996 and directing entry of judgment in accordance therewith, unanimously dismissed, without costs, as subsumed within the appeal from the ensuing January 21, 1997 judgment.
It is well settled that “where questions of fact are submitted to a referee, it is the function of the referee to determine the issues presented, as well as to resolve conflicting testimony and matters of credibility” (Kardanis v Velis, 90 AD2d 727). The record does not demonstrate that the Special Referee exhibited partiality towards plaintiffs and otherwise discloses no ground upon which his credibility determinations might be disturbed (see, Credit Car Leasing Corp. v Litwer, 168 AD2d 319). Nor has defendant demonstrated that the amounts awarded are without justification in the record.
*699We have considered defendant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.